Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gerry W. Fowler, Sr., appeals the district court’s order granting Secretary Geithner’s motion to dismiss Fowler’s action for failure to state a claim for relief. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fowler v. Geithner, No. 2:09-cv-00225-JBF-DEM (E.D.Va. Aug. 4, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.